DETAILED ACTION
This office action is in response to application with case number 16/122520, filed on 09/05/2018 in which claims 1-20 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for priority of provisional patent application No. 62/721739, filed on 08/23/2018.

	Information Disclosure Statement
No Information Disclosure Statement (IDS) has been submitted as of the date of this Office Action.

Status of Claims
Claims 1-2, 4, 7, 9-10, 12, and 15-20 are currently amended, and claims 3 & 11 have been cancelled (see Examiner’s Amendment below). Accordingly, claims 1-2, 4-10, and 12-20 are currently pending.

Examiner’s Amendment 
The claims filed by applicant on 09/05/2018, have been considered and the following Examiner’s amendments are in addition to the above noted Applicant’s claims. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s claims amendment was given in the communication with Mr. Erik Sivertson (Reg. No. 67645) on 09/13/2021 (see attached interview). The application has been amended as follows: 
In base claim 1, in line 3 of original claim, the word “collectively” has been deleted
In base claim 1, in line before line 14 of original claim, the phrase - -
generating a speed zone constraint based at least in part on the stopping profile and the decision point that defines an area within a multi-dimensional space that limits a travel speed of the autonomous vehicle;
determining an optimum speed profile from a plurality of speed profiles for implementation by the autonomous vehicle, wherein each of the plurality of speed profiles is determined to satisfy the speed zone constraint and a plurality of other constraints associated with travel by the autonomous vehicle; - - has been added.
In base claim 1, in line 15 of original claim, the phrase “decision point” has been deleted, and replaced with the phrase - - optimum speed profile for implementation by the autonomous vehicle - -
In claim 2, in line 2 of original claim, after the word “based” and before the word “on”, the phrase - - at least in part - - has been added.
Claim 3 has been deleted.
In claim 4, in line 1 of original claim, the number “3” has been deleted, and replaced with the number - - 1 - -
In claim 7, in line 1 of original claim, after the word “based” and before the word “on”, the phrase - - at least in part - - has been added.
In claim 9, in line 2 of original claim, after the word “based” and before the word “on”, the phrase - - at least in part - - has been added.
In base claim 10, in line 2 of original claim, the phrase “by a computing system comprising one or more computing devices” has been deleted.
In base claim 10, in lines 6, 9, 13 & 15 of original claim, the phrases “by the computing system” have been deleted.
In claim 10, in line 11 of original claim, after the word “based” and before the word “on”, the phrase - - at least in part - - has been added.
In base claim 10, after line 12 of original claim, the phrase - -
generating a speed zone constraint based at least in part on the stopping profile and the decision point that defines an area within a multi-dimensional space that limits a travel speed of the autonomous vehicle;
determining an optimum speed profile from a plurality of speed profiles for implementation by the autonomous vehicle, wherein each of the plurality of speed profiles is determined to satisfy the speed zone constraint and a plurality of other constraints associated with travel by the autonomous vehicle; - - has been added.
In base claim 10, in line 14 of original claim, the phrase “decision point” has been deleted, and replaced with the phrase - - optimum speed profile for implementation by the autonomous vehicle - -.
Claim 11 has been deleted.
In claim 12, in line 1 of original claim, the number “11” has been deleted, and replaced with the number - - 10 - -
In claim 15, in line 2 of original claim, after the word “based” and before the word “on”, the phrase - - at least in part - - has been added.
In claim 16, in line 5 of original claim, after the word “based” and before the word “on”, the phrase - - at least in part - - has been added.
In the base claim 17, in line 15 of original claim, after the word “based” and before the word “on”, the phrase - - at least in part - - has been added.
In the base claim 17, in line 22 of original claim, after the word “based” and before the word “on”, the phrase - - at least in part - - has been added.
In claim 18, in line 2 of original claim, after the word “based” and before the word “on”, the phrase - - at least in part - - has been added.
In claim 19, in line 1 of original claim, after the word “based” and before the word “on”, the phrase - - at least in part - - has been added.
In claim 20, in line 5 of original claim, after the word “based” and before the word “on”, the phrase - - at least in part - - has been added.

Allowable Subject Matter
Claims 1-2, 4-10, and 12-20 are allowed. 

Reason for Allowance
The prior art does not sufficiently teach or suggest all the claimed limitations, as amended, in their entirety as presented in the current application. The following is an examiner’s statement of reasons for allowance: 
With respect to base claims 1, 10, and 17, the prior art, when considered in conjunction with all the limitations of the independent claims, does not provide for or suggest all the limitations of the claims. The closest prior arts of:
Gross et al (US 2018/0150081 A1) discloses a system and a method of path planning for controlling a vehicle, which includes receiving sensor data relating to an environment associated with a vehicle, and defining a region of interest and an intended path of the vehicle based on the sensor data. Gross’s method further includes determining a set of predicted object paths of one or more objects likely to intersect the region of interest, determining a first candidate path that minimizes a first cost function applied to a spatiotemporal decision-point graph constructed based on the predicted object paths, determining a second candidate path that minimizes a second cost function applied to a state lattice graph constructed based on the predicted object paths, then 
Gross et al (US 2018/0150080 A1) discloses a method for controlling a vehicle includes defining a region of interest and an intended path of the vehicle based on sensor data. Then, Gross’s method determines a set of predicted paths of one or more objects likely to intersect the region of interest. The said method further includes defining a set of obstacle regions corresponding to the set of predicted paths. Decision points for each of the obstacle regions are determined, and a directed graph is defined based on the plurality of decision points and a cost function applied to a set of path segments interconnecting the decision points. Gross’s directed graph is then searched to determine a selected path.
Aine (US 2018/0079420 A1) discloses systems and methods for automated control of vehicle lane change maneuvers that include detecting, based on data from a sensor in the vehicle, one or more other vehicles that are moving in a target lane of the road. Then, determining, based on the kinematic state of the vehicle and a prediction of motion of the one or more other vehicles in the target lane, estimates of headway in relation to at least one of the one or more other vehicles in the target lane. Aine further teaches velocity profile specifies a range of velocities for a vehicle at each of one or more time steps or sub-intervals of an interval of time under consideration. Aine’s methods are determining, based at least in part on the estimates of headway, overtake decisions for the one or more other vehicles traveling in the target lane, then determining a motion plan that will transition the first vehicle from the current lane to the target lane based the overtake decisions.
Frazzoli et al (US 2017/0277194 A1) discloses an operation related to control of a vehicle includes generating a finite set of candidate trajectories of the vehicle that begin at a location of the vehicle as of a given time. The candidate trajectories are based on a state of the vehicle and on possible behaviors of the vehicle and of the environment as of the location of the vehicle and the given time. A putative optimal trajectory is selected from among the candidate trajectories 
Therefore, the allowable subject matter found in the claims that has not been found to have been taught or disclosed in the prior art found at this time is all the claimed limitations of the independent claims 1, 10, and 17.  All the dependent claims 2, 4-9, 12-16, and 18-20 also contain allowable subject matter by virtue of their dependency on the base claims 1, 10, or 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911.  The examiner can normally be reached on Monday thru Thursday; 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956 or you can reach supervisor Peter Nolan at (571)270-7016.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/T.E./Examiner, Art Unit 3661                           
	
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661